ACCEPTED
                                                                                                          05-15-00458-cv
                                                                                              FIFTH COURT OF APPEALS
                                                                                                         DALLAS, TEXAS
                                                                                                     6/4/2015 2:38:02 PM
                                                                                                              LISA MATZ
                                                                                                                  CLERK

                                        June 3, 2015
    Re:     Shane Langston v. Freese & Goss, et al., Court of Appeals No. 05-15-00458-CV
                               AMENDED LETTER BRIEF
                                                                                     FILED IN
                                                                              5th COURT OF APPEALS
Dear Honorable Appellate Judges and Clerk Matz:                                   DALLAS, TEXAS
                                                                              6/4/2015 2:38:02 PM
       This letter brief is in response to the Court’s letter from Ms. Matz   dated June
                                                                                    LISA 2, 2015. I
                                                                                         MATZ
represent myself pro se in this appeal.                                               Clerk

        The Texas Court of Appeals, Fifth District, Dallas, does have jurisdiction over the subject
appeal because the March 19, 2015 trial court order (denying sanctions) is a FINAL appealable
order as to the appellant NON-PARTY Shane Langston.

        While I have located no case from the Texas Court of Appeals or the Texas Supreme
Court directly addressing the jurisdictional issue before this Court, the prevailing law in multiple
jurisdictions throughout the country is that an order entered against a non-party relative to
sanctions is a FINAL appealable order. See, e.g., OSRecovery, Inc., v. One Group International,
Inc., 462 F.3d 87 (2nd Cir. 2006); Rae v. Pennsylvania Funeral Directors, 925 A.2d 197
(Pa.Cmwlth. 2007); Covey Oil Company v. Continental Oil Company, 340 F.2d 993 (10th Cir.
1965); Burden-Meeks v. Welch, 319 F.3d 897 (7th Cir. 2003) (“Courts recognize one distinction
between appeals by parties and appeals by non-parties: parties must wait until the end of the case
or a finding of criminal contempt, while non-parties may appeal from a finding of civil
contempt.”). Etc.

        Brief Summary of Issue and Order subject to Instant Appeal: The underlying trial court
action involves one group of attorneys suing another group of attorneys. One of the attorney
defendants is my father-n-law Chuck McRae, Esq., a former Mississippi Supreme Court Justice
now in private practice in Mississippi. Since the date of its filing until the present all issues and
related discovery have been stayed until the trial court rules on the defendants’ motion to dismiss
for lack of personal jurisdiction.

         My wife and I are attorneys licensed in Mississippi. We own and operate the law firm
Langston & Langston. We moved to Texas last year and soon intend to apply for a Texas bar
license. WE ARE NOT PARTIES TO THE UNDERLYING ACTION. Further, the Order
subject to this appeal has absolutely no nexus or connection with the underlying cause because
we are not parties to the underlying action and are not attorneys representing anyone in the
underlying action. (By contrast, if we were parties and/or attorneys in the underlying action then
the trial court’s denial of the sanctions would have a nexus to the underlying lawsuit and would
not be a final appealable order.)

        Presumably to help develop facts that would help establish personal jurisdiction over
McRae, plaintiffs Freese & Goss, et al., and their counsel (collectively “F&G”) sought to take
the depositions of my wife and me. Though the length restrictions in this letter brief will not
permit me to explain the abusive, harassing, frivolous, bad faith, “bullying tactics” of F&G,
suffice it to say that the deposition subpoenas duces tecum (i.e., 25 categories of document
requests asking for every client file for years, all law firm banking records for years, personal
contracts, e.g., prenuptial, between my wife and me, personal financial statements, etc., etc., etc.)
caused by F&G to be issued for service on my wife and me were the most harassing, overly
broad, bad faith subpoenas this Court will ever review. Even worse, F&G did not serve the
subpoenas on my wife or me; but then filed a patently frivolous motion for contempt falsely
claiming, among many other falsehoods, that we were served and that we failed to show; etc.,
etc. Thus, F&G, without our presence at a hearing or knowledge of a hearing, secured (through
falsehoods) a “Show Cause” order against us. Etc., etc.

         We filed a motion to quash and for sanctions, with sworn affidavits, etc. 1 F&G never
filed a response. Never contested their bad faith conduct. We had an evidentiary hearing where
my wife and I gave sworn, live testimony. F&G contested nothing. Though the document
subpoenas duces tecum were quashed and the Show Cause order set aside, and though the trial
court found the subpoenas unreasonable and overly broad to the point that it “angered” Your
Honor, and that the motion for contempt had “no apparent factual basis”; the court without
explanation just denied sanctions.

         Finality of Order: This Court in its June 2nd letter cited In re Ron SMITH, 192 S.W.3d
564 (Tex. 2006) for the proposition that a sanctions order is reviewable on appeal from a final
judgment. Respectfully, the Court is absolutely correct if the sanction order is against a party
litigant and/or its counsel. However, In re Ron Smith did not involve a sanction order adverse to
a non-party. It cited and relied on a one-paragraph holding in Arndt v. Farris, 633 S.W.2d 497
(Tex. 1982), which held that, “Adequate and effective review of discovery sanctions can be
obtained by appeal [4] once the sanctions become part of a final judgment.” Arndt, 633 S.W.2d
at 500. This holding applied only to parties and their counsel.

       Federal appellate court jurisdiction, under 28 U.S.C. §1291, restricts jurisdiction to
appeals of “final decisions.” It, like Texas, simply provides that, “The courts of appeals . . . shall
have jurisdiction of appeals from all final decisions of the district courts . . . .” Id.

        What is a “final decision” for purposes of appellate review, however, depends on
whether the aggrieved appellant is a party or non-party. In United States v. Columbia
Broadcasting System, Inc., 666 F.2d 364 (9th Cir. 1982), a party litigant issued and served
oppressive, harassing subpoenas duces tecum on non-parties commanding them to produce
massive quantities of documents. The non-parties moved to quash. The court ordered
production of most of the documents. The non-parties produced the documents at a cost of
several millions of dollars and then moved for costs. Id. at 366. The trial court denied the costs
and the non-parties appealed before a final judgment on the underlying case was entered. On
appeal, appellees challenged jurisdiction. The 9th Circuit Court of Appeals rejected the challenge
and found as follows:


1
 My wife and I began this process representing ourselves pro se. We later felt the need to hire co-counsel, Krisi
Kastl, Esq. Ms. Kastl represented us throughout the final trial court hearing. I am prosecuting this appeal pro se.
             The finality requirement is designed to balance the institutional interests of the
        courts in efficiency against the individual litigant's interest in obtaining prompt review.
        By preventing premature interference with discretionary trial court orders, the finality
        rule minimizes the disruption and delay of trial court functions and the strain on both the
        parties and judicial system caused by proliferation of appellate proceedings by piecemeal
        review of interlocutory orders. See generally, 15 Federal Practice and Procedure: Civil,
        supra, § 3912; 9 Moore's, supra, at P 110.07.

              Consistent with these considerations, the Court has given the finality requirement a
        "practical rather than a technical construction," Cohen, 337 U.S. at 545, 69 S.Ct. at 1225,
        and has recognized certain exceptions to the rule. See Forgay v. Conrad, 47 U.S. (6
        How.) 212, 214, 12 L. Ed. 2d 404 (1848) (hardship doctrine); Cohen, 337 U.S. at 546-47,
        69 S.Ct. at 1225-26 (collateral order doctrine); Gillespie v. United States Steel Corp., 379
U.S. 148, 152-54, 85 S. Ct. 308, 310-12, 13 L. Ed. 2d 199 (1964) (pragmatic finality). The
        critical inquiry in determining whether a particular order is appealable under one of these
        exceptions to the finality rule is not only whether the order fits neatly within the
        exception, but, additionally, whether appeal would be consistent with the purposes of the
        rule. Andre, Jr., supra, 55 N.Y.U.L.Rev., at 1062.

             To come within Cohen 's collateral order doctrine "the order must conclusively
        determine the disputed question, resolve an important issue completely separate from the
        merits of the action, and be effectively unreviewable on appeal from a final judgment." . .
        . . Although most discovery orders do not meet the requirements of the collateral order
        doctrine, [5] even as to nonparties, [6] the subject order clearly falls within the narrow class
        of orders that does. [7] First, the order denying costs was not, in the language of Cohen,
        "tentative, informal or incomplete," . . . . The order left no issue as to costs, or as to any
        other matter affecting the studios' involvement in the action, "open, unfinished or
        inconclusive." Id. Second, the order resolved an issue "separable from, and collateral to,
        rights asserted in the action." Id. Because discovery against the studios was complete
        when costs were denied, appeal entailed no risk of delaying proceedings in the underlying
        action. The post-production denial of costs was "too independent of the cause itself to
        require that appellate consideration be deferred until the whole case is adjudicated." Id. at
        546, 69 S.Ct. at 1225. Third, this is not a case of merely "deferring" review, for we see no
        way that the nonparty studios could have protected themselves by appeal from the
        consent judgments eventually entered against the networks.

Id. at 370.

        I have no further participation in the underlying action. This action could continue for
years. Likely, had I not appealed defendants would argue that my right to appeal had expired.

                                                /s/ Shane Langston, pro se Appellant